DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of election filed on 2/16/22  and IDS filed on 9/16/20. Claims 1-3 and 12-19 are pending in the application.
Election/Restrictions
Applicant's election with traverse of  “ nonionic surfactant “ drawn to “ at least one surfactant “ in the reply filed on 2/16/22 is acknowledged.  The traversal is on the ground(s) that the office did not consider contribution of the invention as a whole over the prior art in alleging lack of a special technical feature, nor has the Office provided any indication that the contents of the claims interpreted in light of the description were considered in making this allegation and the search of the species would not impose a serious search burden. This is not found persuasive because firstly instant application is not a 371 application, the parent application is a 371 application and instant application is DIV of 15/388,389. Secondly, it is a serious search burden to examine all the species under “ at least one surfactant” , which can be one non-ionic surfactant or one anionic surfactant or one cationic surfactant or one amphoteric surfactant or mixture of anionic and nonionic surfactant or mixture of nonionic and cationic or mixture of nonionic and amphoteric or mixture of nonionic and anionic and cationic or mixture of nonionic and cationic or amphoteric or mixture of anionic and cationic or amphoteric or mixture of nonionic and anionic and amphoteric and so on. It is serios search burden to examine all the species.
The requirement is still deemed proper and is therefore made FINAL.



Claims 1-3 and 12-19 are examined in the application and the generic claim is examined to the extent that it reads only on “ nonionic surfactant “ under “ at least one surfactant”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is written description rejection.
Claim 1, the limitation "the solvent(s) in vapor form being entirely generated by evaporating at least one  compound present, before emission of the microwaves, on contact with the keratin fibers, ". Applicant has not described the claimed genus of at least one compound" in a manner that would indicate they were in possession of the full scope of this genus.  Claim 1 is drawn to a process for treating keratin fibers. See Claim 1 below:

b) applying a mechanical tension to said keratin fibers, 
and c) exposing said keratin fibers under mechanical tension to microwaves, at a pressure ranging from 50 000 to 250 000 Pa, in the presence of at least one solvent in vapor form on contact with the keratin fibers and without there being complete drying of the keratin fibers throughout the entire exposure to the microwaves, the solvent(s) in vapor form being entirely generated by evaporating at least one compound present, before emission of the microwaves, on contact with the keratin fibers, step a) taking place prior to step c).
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.) 
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").


In the instant case, the specification  does not describe “ at least one compound”. No compounds are described in such a way as to allow one skilled in the art to ascertain that applicant is in possession of the entire scope of the claimed genus. Applicant has not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use. As such, the claims lack adequate written description for the myriad of compounds embraced by the claimed " at least one compound present".
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984). Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claim and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 12-19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Detailed explanation is requested.
What is meant by standard treatment in claim 18? What is meant by care treatment? Shampoo is a care treatment so what is exactly meant by care treatment? What is the purpose of applying mask to the hair. Is this part of pretreatment or post treatment or both? Additionally, “ standard treatment” lacks antecedent basis since the treatment is “ pretreatment or post treatment “.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 1 recites the close-ended “ expression  “ consisting-in” and claim 18 recites “ comprising” with additional step d) or step e) or both. Claim 18 is outside the scope of claim 1 and it is not further limiting claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).		
Claims 1-3, 12-17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of US 2008/0085251 (‘251) and Patent 5,286,949 (‘949).

Patent 5,286,949 is cited on the IDS dated 9/16/20.

Claim analysis
There is no written description for “ at least one compound” in step c) of claim 1 and the examiner’s interpretation is water as the “at least one compound” since water exists in vapor form and it can be evaporated. 
Claim 18 is not applied since claim1 recites the close ended expression “ consisting in” therefore it is not possible to have a pretreatment step or posttreatment step or both in view of the closed ended expression “ consisting in”.
US ‘251 teaches hair processing agent and method for permanent waving of hair. US ‘251 at ¶ [0169] teaches hair processing agent (C ) (claimed step a composition) comprising cyclic mercapto compound and a surfactant and water claimed of aqueous composition (claim 13) and the composition is free of alkali metal or alkaline metal hydroxides at a pH of 12 or of reducing agents for cleaving the disulfide bonds of claim 3 and at ¶ [0170] teaches that  the hair processing agent under C) exhibit satisfactory permanent waving effect and at ¶¶[ 0173-0196] teaches claimed nonionic surfactant. See examples C9-C15 for various nonionic surfactant and water ( the amount of water is 91.6%) and this amount is within 20-99.99% of claim 19.  US ‘251 at ¶ [ 0266] teaches applying any of the hair treatment agent A-D, which includes claimed hair processing agent (C ), wherein hair processing agent (C ) ( claimed step (a)) is applied to hair and then wet hair is wound on rods for curling ( claimed step (b)) applying mechanical tension to hair ( reads on claim 14, wherein step a) is before step b)) and wound on rods reads on claim 15 which is applying compression constraint or torsion.
The difference between US ‘251 and instant application is US ‘251 does not teach claimed step c).
 Patent ‘949  teaches apparatus method for heating and moistening hair rollers using steam and under abstract teaches heating water (claimed solvent) be carried out by 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to treat the hair by applying an hair treatment agent  C) having the mercapto compound and nonionic surfactant and water to hair  taught by US ‘251 and wound the hair  by substituting rods  taught by US ‘251 with rods with rods which are exposed to microwave to hair taught by patent ‘949 with the reasonable expectation of success that that  roller exposed to microwave  has the advantage  of retaining optimum heat and moisture capacity and increased curling is obtained by having steps a, b and c instead of  steps and b only applied to hair. This is a prima facie case of obviousness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619